DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/27/2022 and 8/30/2022 have been entered and considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-14, and 16-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al  (US 2019/0342925 A1).
Regarding claims 1 and 14, Zhang teaches a user equipment (UE)/method for wireless communication (Abstract), comprising:
a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: (Para. 0222; It may be understood by those skilled in the art that these computer program instructions may be provided to general purpose computers, special purpose computers or other processors of programmable data processing means to be implemented, so that solutions designated in a block or blocks of the structure diagrams and/or block diagrams and/or flow diagrams are performed by computers or other processors of programmable data processing means):
receive, from a base station, a random access channel configuration that indicates one or more physical random access channel (PRACH) formats associated with antenna switching (Fig. 2; Paras. 0052-0063; the RACH re-attempt configuration information may comprise: maximum number of random access attempts, power ramping and beam switching steps, power ramping step, maximum number of transmissions for a single beam, maximum number of transmissions for a single power, beam switching rules); and 
transmit, to the base station, a PRACH sequence using a PRACH format associated with antenna switching from the one or more PRACH formats associated with antenna switching (Fig. 2; Paras. 0052-0063; The user equipment transmits a preamble sequence to the base station to perform random access; i.e. the transmission would use the config information which would include the format and the antenna/beam switching information).
Regarding claims 3 and 16, Zhang teaches the limitations of the previous claims.  Zhang further teaches wherein the memory and the one or more processors, when transmitting the PRACH sequence, are configured to: transmit a first one or more repetitions of the PRACH sequence using a first antenna (Fig. 2; Para. 0074; During the RACH re-attempt, the user equipment can use a power ramping mechanism first, that is, the user equipment can perform RACH re-attempt using an initial beam by increasing the transmission power by a fixed step; i.e. the transmission is repeated at different powers);
perform, at an antenna switch time, an antenna switch procedure to switch a transmit antenna from the first antenna to a second antenna (Fig. 2; Para. 0074; When the maximum number of re-attempt for this beam is reached or the maximum transmission power is reached or other conditions preset by the user equipment are satisfied, the user equipment switches transmitting beam and repeats the above power ramping mechanism by the new beam; i.e. the maximum number of re-attempts reads on the antenna switch time); and
transmit a second one or more repetitions of the PRACH sequence using the second antenna (Fig. 2; Para. 0074; When the maximum number of re-attempt for this beam is reached or the maximum transmission power is reached or other conditions preset by the user equipment are satisfied, the user equipment switches transmitting beam and repeats the above power ramping mechanism by the new beam).
Regarding claims 4 and 17, Zhang teaches the limitations of the previous claims.  Zhang further teaches herein the antenna switch time is included in a duration of a last repetition, in a time domain, included in the first one or more repetitions (Fig. 2; Para. 0074; When the maximum number of re-attempt for this beam is reached or the maximum transmission power is reached or other conditions preset by the user equipment are satisfied, the user equipment switches transmitting beam and repeats the above power ramping mechanism by the new beam; i.e. the maximum number of re-attempts reads on the antenna switch time and includes all of the repetitions).
Regarding claims 5 and 18, Zhang teaches the limitations of the previous claims.  Zhang further teaches wherein the antenna switch time is based at least in part on a duration of the PRACH sequence, wherein the duration of the PRACH sequence includes a duration of each repetition associated with the PRACH sequence and a duration of a cyclic prefix included in the PRACH sequence (Fig. 2; Paras. 0074 and 0079; When the maximum number of re-attempt for this beam is reached or the maximum transmission power is reached or other conditions preset by the user equipment are satisfied, the user equipment switches transmitting beam and repeats the above power ramping mechanism by the new beam; the random access channel consists of a Cyclic Prefix (CP), a single preamble sequence, and a possible guard time; i.e. the maximum number of re-attempts reads on the antenna switch time and includes all of the repetitions and each repetition includes the preamble and CP).
Regarding claims 6 and 19, Zhang teaches the limitations of the previous claims.  Zhang further teaches wherein the antenna switch time occurs an amount of time prior to the end of a last repetition, in a time domain, included in the first one or more repetitions, wherein the amount of time is based at least in part on a duration of a cyclic prefix included in the PRACH sequence (Fig. 2; Paras. 0074, 0075, and 0079; When the maximum number of re-attempt for this beam is reached or the maximum transmission power is reached or other conditions preset by the user equipment are satisfied, the user equipment switches transmitting beam and repeats the above power ramping mechanism by the new beam; the random access channel consists of a Cyclic Prefix (CP), a single preamble sequence, and a possible guard time; i.e. transmission occurs on a beam for a maximum number of re-attempts before switching to a new beam and performing the cycle again until all beams have been used so after the last repetition would be after all of the beams would be used so the beam switch would occur after the first beam finishes but before the last repetition of the last beam).
Regarding claims 7 and 20, Zhang teaches the limitations of the previous claims.  Zhang further teaches wherein the memory and the one or more processors are further configured to: identify the antenna switch time based at least in part on a stored configuration; or receive an indication of the antenna switch time (Fig. 2; Para. 0015; receiving system configuration information transmitted by a base station, the system configuration information comprising PRACH resource configuration information and RACH re-attempt configuration information).
Regarding claims 8 and 21, Zhang teaches the limitations of the previous claims.  Zhang further teaches wherein the memory and the one or more processors, when receiving the random access channel configuration, are configured to: receive an indication of the PRACH format from the one or more PRACH formats, wherein the PRACH format indicates that the PRACH sequence is to include one or more repetitions and indicates that the UE is to perform antenna switching when transmitting the PRACH sequence (Fig. 2; Paras. 0054-0056; the system configuration information may further comprise the format of a random access preamble sequence, and the configuration information of PRACH resources. Wherein, the RACH re-attempt configuration information may comprise: maximum number of random access attempts, power ramping and beam switching steps, power ramping step, maximum number of transmissions for a single beam, maximum number of transmissions for a single power, beam switching rules).
Regarding claims 9 and 22, Zhang teaches the limitations of the previous claims.  Zhang further teaches wherein the memory and the one or more processors, when receiving the random access channel configuration, are configured to: receive an indication of the PRACH format from the one or more PRACH formats; and receive an indication of whether the UE is to perform antenna switching when transmitting the PRACH sequence using the PRACH format (Fig. 2; Paras. 0054-0056; the system configuration information may further comprise the format of a random access preamble sequence, and the configuration information of PRACH resources. Wherein, the RACH re-attempt configuration information may comprise: maximum number of random access attempts, power ramping and beam switching steps, power ramping step, maximum number of transmissions for a single beam, maximum number of transmissions for a single power, beam switching rules).
Regarding claims 10 and 23, Zhang teaches the limitations of the previous claims.  Zhang further teaches wherein the memory and the one or more processors are further configured to: receive an indication of a first set of random access channel occasions that are associated with antenna switching by the UE and a second set of random access channel occasions that are not associated with antenna switching by the UE; receive an indication of a random access channel occasion, included in the first set of random access channel occasions or the second set of random access channel occasions, associated with the PRACH sequence; and determine whether to perform antenna switching when transmitting the PRACH sequence based at least in part on whether the random access channel occasion is included in the first set of random access channel occasions or the second set of random access channel occasions (Figs. 2-6; Paras. 0055-0061 and 0077-0080; i.e. one set of resources would be when there is beam reciprocity and the other set of resources would be when there isn’t beam reciprocity.  When there is beam reciprocity, the random access channel would only include the one channel/beam and there would be no need to switch, whereas when there is not beam reciprocity, there would be multiple channel/beams and the UE would switch between them as needed and use the corresponding resources as to whether they were allocated for beam reciprocity or non-beam reciprocity).
Regarding claims 11 and 24, Zhang teaches the limitations of the previous claims.  Zhang further teaches wherein the memory and the one or more processors, when receiving the random access channel configuration, are configured to: receive an indication of the PRACH format from the one or more PRACH formats, wherein the PRACH format includes one or more repetition groups and an indication that antenna switching is to be used by the UE when transmitting the PRACH sequence, wherein a repetition group includes one or more repetitions of the PRACH sequence, and wherein each repetition group of the one or more repetition groups include a cyclic prefix (Fig. 2; Paras. 0054-0056; the system configuration information may further comprise the format of a random access preamble sequence, and the configuration information of PRACH resources. Wherein, the RACH re-attempt configuration information may comprise: maximum number of random access attempts, power ramping and beam switching steps, power ramping step, maximum number of transmissions for a single beam, maximum number of transmissions for a single power, beam switching rules).
Regarding claims 12 and 25, Zhang teaches the limitations of the previous claims.  Zhang further teaches wherein the memory and the one or more processors, when receiving the indication of the PRACH format, are configured to: receive an indication that the UE is to perform an antenna switching procedure at the end of at least one of the one or more repetition groups  (Fig. 2; Paras. 0054-0056 and 0074; the system configuration information may further comprise the format of a random access preamble sequence, and the configuration information of PRACH resources. Wherein, the RACH re-attempt configuration information may comprise: maximum number of random access attempts, power ramping and beam switching steps, power ramping step, maximum number of transmissions for a single beam, maximum number of transmissions for a single power, beam switching rules; When the maximum number of re-attempt for this beam is reached or the maximum transmission power is reached or other conditions preset by the user equipment are satisfied, the user equipment switches transmitting beam and repeats the above power ramping mechanism by the new beam; i.e. the maximum number of re-attempts the end of that repetition group for that beam before it is switched to the next beam).
Regarding claims 13 and 26, Zhang teaches the limitations of the previous claims.  Zhang further teaches wherein the memory and the one or more processors, when receiving the indication of the PRACH format, are configured to: receive an indication of at least one of: a starting time of each repetition group included in the one or more repetition groups, wherein the starting time is based at least in part on an amount of time associated with an antenna switching capability of the UE, or a time gap between each repetition group included in the one or more repetition groups (Fig. 2; Paras. 0052-0063; the RACH re-attempt configuration information may comprise: maximum number of random access attempts, power ramping and beam switching steps, power ramping step, maximum number of transmissions for a single beam, maximum number of transmissions for a single power, beam switching rules; i.e. the start time for the switching would be after the maximum number of re-attempts where the maximum number of re-attempts would read on the antenna switching capability).

Claims 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahalingam et al  (US 2021/0029658 A1) IDS submitted by Applicant.
Regarding claims 27 and 29, Mahalingam teaches a user equipment (UE)/method for wireless communication (Abstract), comprising:
a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to (Para. 0054; FIG. 1B is a system diagram illustrating an example WTRU 102. As shown in FIG. 1B, the WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad 128, non-removable memory 130, removable memory 132, a power source 134, a global positioning system (GPS) chipset 136, and/or other peripherals):
receive, from a base station, an indication of resources to be used for a physical random access channel (PRACH) sequence, wherein resources reserved by the base station include more resources in a time domain than the resources to be used for the PRACH sequence (Figs. 10 and 14; Paras. 0096 and 0163-0169; 1007 shows the PRACH 1012 without timing offset, with the included guard time 1009 within the time resource; i.e. the allocated resources would also include a guard time and Fig. 10 shows the allocated time resources being greater than the PRACH sequence); 
determine a transmission timing for the PRACH sequence based at least in part on an estimated propagation delay between the UE and the base station (Figs. 10 and 14; Paras. 0096 and 0163-0169; The WTRU may derive the timing offset 1006 based on the knowledge of its location and knowledge of the location (or trajectory) of the satellite and may apply it to the PRACH transmission, resulting in 1003 start for PRACH 1010 including the TA 1005 that can be signaled to the WTRU. This way the PRACH transmission will be received on the WTRU's allocated PRACH time resource 1004 from the gNB perspective); and 
transmit, to the base station, the PRACH sequence in accordance with the transmission timing (Figs. 10 and 14; Paras. 0096 and 0163-0169; The WTRU may derive the timing offset 1006 based on the knowledge of its location and knowledge of the location (or trajectory) of the satellite and may apply it to the PRACH transmission, resulting in 1003 start for PRACH 1010 including the TA 1005 that can be signaled to the WTRU. This way the PRACH transmission will be received on the WTRU's allocated PRACH time resource 1004 from the gNB perspective).
Regarding claim 28, Mahalingam teaches the limitations of the previous claims.  Mahalingam further teaches wherein the resources reserved by the base station include time domain resources that occur prior to time domain resources to be used for the PRACH sequence and include time domain resources that occur after the time domain resources to be used for the PRACH sequence (Figs. 10 and 14; Paras. 0096 and 0163-0169; 1007 shows the PRACH 1012 without timing offset, with the included guard time 1009 within the time resource; i.e. the allocated resources would also include a guard time and Fig. 10 shows the allocated time resources being greater than the PRACH sequence with a gap before the PRACH transmission and a guard band after).
Regarding claim 30, Mahalingam teaches the limitations of the previous claims.  Mahalingam further teaches further comprising: identifying a first cyclic prefix duration based at least in part on a PRACH format of the PRACH sequence; and modifying the first cyclic prefix duration by a factor to obtain a second cyclic prefix duration, wherein transmitting the PRACH sequence comprises transmitting the PRACH sequence with a cyclic prefix having the second cyclic prefix duration (Figs. 10 and 14; Paras. 0096-0099 and 0163-0169; though OFDMA based systems involve a cyclic prefix to mitigate multi-path, the TA may be useful to ensure synchronous reception of uplink transmissions as shown in FIG. 2; At 306, the base station 301, if it received and estimated the preamble correctly, may determine the cyclic shift and the associated propagation delay; then the base station 301 may convert the propagation delay into a TA and determine if the WTRU needs to perform any power correction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over I Zhang et al  (US 2019/0342925 A1) in view of Peisa et al (US 2020/0107235 A1).
Regarding claims 2 and 15, , Zhang teaches the limitations of the previous claims.  
However, while it is well-known in the art that a UE sends capability information to a base station, Zhang does not specifically disclose wherein the memory and the one or more processors are further configured to: transmit, to the base station, an indication of an antenna switching capability of the UE. 
Peisa teaches a wireless device is provided for beam-based random access (Abstract).  He further teaches wherein the memory and the one or more processors are further configured to: transmit, to the base station, an indication of an antenna switching capability of the UE (Paras. 0255-0256; NR does not support to report UE capability of beam correspondence during RACH procedure. Note that UE capability of beam correspondence is reported after RACH procedure; i.e. beam correspondence capability reads on antenna switching capability). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Peisa with the teachings as in Zhang.  The motivation for doing so would have been to allow beam support to improve efficiency over the radio interface (Peisa at Para. 0409).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474